 



EXHIBIT 10.63

TERMINATION, SETTLEMENT AND RELEASE AGREEMENT

This Termination, Settlement and Release Agreement (this “Agreement”) is entered
into as of December 14, 2004 by and between Identix Incorporated, a Delaware
corporation with offices at 5600 Rowland Rd., Minnetonka, MN 55341 (“Identix”),
and Vasona Business Park, a California partnership having a principal place of
business at 718 University Avenue, Suite #217, Los Gatos, CA 95032 (“VBP”).

WHEREAS, Identix and VBP are parties to a certain lease dated December 8, 2000
between Identix, as lessee, and VBP, as lessor (the “Lease”);

WHEREAS, Identix and VBP desire to terminate the Lease and except as expressly
provided in Sections 2 (f) and (g) of this Agreement, enter into a full and
complete compromise, settlement and release of their respective claims and
obligations directly or indirectly related to the Lease and the premises
described therein;

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, Identix and VBP agree as follows:

1. Definitions. In this Agreement:

     (a) “Identix” means Identix Incorporated, a Delaware corporation, and its
successors, assigns, businesses, affiliates, subsidiaries, divisions, parent
companies, partnerships, limited partnerships, partners, predecessors, officers,
directors, trustees, conservators, employees, agents, contractors,
representatives, shareholders, stockholders, members and attorneys and all
persons or entities claiming through any of the foregoing who are in privity
with them or any of them and all other persons, firms, entities, and
corporations whatsoever to whom and for whom whose conduct Identix may be
liable.

     (b) “Lease” means that certain lease (and addendum thereto) dated
December 8, 2000 between Identix, as lessee, and VBP, as lessor, and any and all
other agreements, contracts, commitments, understandings or obligations between
the Parties related thereto.

     (c) “Party” or “Parties” means either Identix or VBP, or both of Identix
and VBP, as the case may be.

     (d) “Premises” shall have the meaning ascribed thereto in the Lease.

     (e) “VBP” means Vasona Business Park, a California partnership and any of
its successors, assigns, businesses, affiliates, subsidiaries, divisions, parent
companies, partnerships, limited partnerships, partners, predecessors, officers,
directors, trustees, conservators, employees, agents, contractors,
representatives, shareholders, stockholders, members and attorneys and all
persons or entities claiming through any of the foregoing who are in privity
with them or any of them and all other persons, firms, entities, and
corporations whatsoever to whom and for whom whose conduct VBP may be liable.

 



--------------------------------------------------------------------------------



 



2. Termination, Settlement and Release.

     (a) Concurrently with the execution of this Agreement by both Parties, the
Lease, and any and all of the Parties’ respective obligations arising out of or
related to the Lease, shall immediately terminate and be of no further force or
effect. Notwithstanding the foregoing, the parties’ respective obligations set
forth in paragraph number 2 (relating to Hazardous Substance Liability) of the
addendum to the Lease dated December 8, 2000 by and between VBP and Identix
shall survive termination of the Lease and shall remain in full force and
effect. The parties agree that the failure of Identix to deliver the Termination
Fee, as defined in Section 2 (b) below, on or before 5:00 pm Pacific Time on
January 7, 2005, shall result in the termination of this Agreement, in which
event this Agreement shall be deemed null and void and the Lease shall be deemed
not to have been terminated, but instead shall be deemed to have remained in
full force and effect as if the parties had not entered into this Agreement.

     (b) On or after Tuesday, January 4, 2005, but no later than 5:00 p.m.
Pacific Time on Friday, January 7, 2005, Identix shall pay VBP $5,250,000 (the
“Termination Fee”) in immediately available funds by either Identix company
check or by wire transfer, at the sole discretion of Identix. If paid by company
check, the Termination Fee shall be delivered to VBP by hand or overnight
courier at VBP’s principal place of business address referenced in the first
paragraph of this Agreement. If the Termination Fee is paid by wire transfer,
the funds shall be wired to VBP’s bank account as follows:

Bank: Citibank N.A.
Location: Los Gatos, California
Account Owner: Vasona Business Park
Account Number: 601206154
ABA/Routing Number: 321171184

     (c) Following timely receipt of the Termination Fee, VBP will use best
efforts, and will forthwith sign and deliver such consents or instructions, as
are reasonably necessary to cause the immediate termination of that certain
Identix Letter of Credit Number SVB021S4276 in the amount of $187,844.00 issued
by Silicon Valley Bank.

     (d) Concurrently with the termination of the Lease, Identix shall surrender
to VBP possession of, and VBP shall accept from Identix possession of, the
Premises in an “AS IS” where is condition, subject only to the parties
respective rights and obligations arising under paragraph number 2 (relating to
Hazardous Substance Liability) of the addendum to the Lease dated December 8,
2000 by and between VBP and Identix, which respective rights and obligations
shall survive termination of the Lease. Concurrently with the termination of the
Lease, Identix hereby assigns and transfers to VBP, and VBP hereby accepts from
Identix, all rights, title and interest Identix may have in all personal
property located in or on the Premises, including without limitation, all work
station cubicles, office furniture, tools, equipment, safes, filing and storage
cabinets (the “Personal Property”), in each case in an “AS IS” where is
condition. VBP agrees that, except in the limited circumstance where this
Agreement has been deemed to be null and void, and where the Lease has been
deemed not to have been terminated,

2



--------------------------------------------------------------------------------



 



in each case by operation of the final sentence of Section 2(a) above, any and
all risk of loss, damage or destruction of the Premises and the Personal
Property shall pass to and become the sole liability and responsibility of VBP
at and following termination of the Lease. VBP shall have the right to
immediately possess the Premises upon mutual execution of this Agreement;
provided however if this Agreement is subsequently deemed to be null and void
per the final sentence of Section 2(a) above, VBP’s rights to possession (and
the rights of any third party obtaining rights from or through VBP) shall
immediately terminate.

     (e) Following execution of this Agreement, each Party, at the request of
the other, will execute and deliver such other documents and take such actions
as the other Party shall reasonably request in order to consummate, complete and
carry out the spirit, intent and transactions contemplated by this Agreement.

     (f) Identix hereby releases and forever discharges VBP from and against any
and all claims, demands, suits, causes of action, obligations and liabilities of
whatever nature or kind, whenever or wherever arising, whether or not known or
unknown, suspected or claimed, which Identix now has or ever had, or may
hereafter have, against VBP and which relate directly or indirectly to the
Lease, the Premises or the Personal Property. Notwithstanding the foregoing,
Identix reserves any and all claims, demands, suits, causes of action,
obligations and liabilities of whatever nature or kind, whenever or wherever
arising, whether or not known or unknown, suspected or claimed, which Identix
now has or ever had, or may hereafter have, against VBP and which arise under
paragraph number 2 (relating to Hazardous Substance Liability) of the addendum
to the Lease dated December 8, 2000 by and between VBP.

     (g) VBP hereby releases and forever discharges Identix from and against any
and all claims, demands, suits, causes of action, obligations and liabilities of
whatever nature or kind, whenever or wherever arising, whether or not known or
unknown, suspected or claimed, which VBP now has or ever had, or may hereafter
have, against Identix and which relate directly or indirectly to the Lease, the
Premises or the Personal Property. Notwithstanding the foregoing, VBP reserves
any and all claims, demands, suits, causes of action, obligations and
liabilities of whatever nature or kind, whenever or wherever arising, whether or
not known or unknown, suspected or claimed, which VBP now has or ever had, or
may hereafter have, against Identix and which arise under paragraph number 2
(relating to Hazardous Substance Liability) of the addendum to the Lease dated
December 8, 2000 by and between VBP.

3. Full and Final Agreement. Each Party understands that, except as expressly
provided herein, this Agreement is intended to be a full and final release and
waiver of any and all claims arising out of or related to the Lease, the
Premises and the Personal Property, and it covers all claims of every nature and
kind whatsoever, express or implied, known or unknown, suspected or unsuspected,
arising out of or related to the Lease, the Premises and the Personal Property.
Except as expressly provided herein, each Party hereby expressly relinquishes
and waives, with regard to the Lease, the Premises and the Personal Property all
rights under S. 1542 of the Civil Code of the State of California, which section
reads as follows:

3



--------------------------------------------------------------------------------



 



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE AGREEMENT, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

This Agreement is not intended to create a release or waiver of the parties’
respective claims arising out of any breach of this Agreement by the other
party. Each of VBP and Identix expressly reserve all rights to pursue claims,
costs, damages and expenses arising out of the breach of this Agreement by the
other party.

4. No Assignment. Each party represents and warrants to the other that it has
not made any assignment, sublease or other transfer of its rights under the
Lease or of any interest therein, and that there is no person or entity who can
claim any right to occupy the Premises through such party. Each Party represents
and warrants to the other that it has not assigned or in any way transferred any
of the rights and claims which are intended to be the subject of this Agreement.
This Agreement shall be binding upon each Party’s respective successors and
assigns.

5. Costs. Each Party shall bear its own costs and attorney’s fees incurred in
connection with the execution of this Agreement and the transactions,
settlements and agreements contemplated hereby.

6. Scansoft Agreement. Identix and Scansoft, Inc. (“Scansoft”) have entered into
a Facilities Maintenance and Services Agreement dated December 8, 2000 (“the
Facilities Maintenance and Services Agreement”). VBP understands that Identix
and Scansoft are in dispute as to the proper allocation between Identix and
Scansoft of certain costs and expenses arising under the Facilities Maintenance
and Services Agreement. Identix acknowledges and agrees that it shall be solely
responsible for resolving its dispute with Scansoft and that VBP shall have no
liability to Identix or Scansoft arising under the Facilities Maintenance and
Services Agreement.

7. Bankruptcy. Notwithstanding anything contained herein, if Identix files or is
the subject of the filing of a petition in bankruptcy within ninety-five
(95) days after the date that Identix delivers to VBP the payment described in
Section 2(b) above, the termination of the Lease and the releases contained
herein shall be at VBP’s option, void and of no effect, and if VBP exercises
such option, Identix shall remain liable for all of its obligations under the
Lease.

8. Miscellaneous.

     (a) This Agreement is freely and voluntarily entered into, and each Party
agrees that in executing this Agreement it has not relied upon any warranty or
representation other than those set forth herein and that prior to executing
this Agreement, each Party has had sufficient opportunity to perform whatever
due diligence it believes was necessary. Each Party represents that it has
consulted such legal, financial, technical or other experts as it deems
necessary or appropriate before entering into this Agreement.

4



--------------------------------------------------------------------------------



 



Each Party represents and warrants that it has executed this Agreement with full
knowledge of the contents and meanings thereof and pursuant to the advice of
legal counsel.

     (b) This Agreement shall be governed, construed and enforced in accordance
with the laws of the State of California.

     (c) VBP and Identix agree that should any part of this Agreement be
declared or be determined by a court of competent jurisdiction to be illegal,
invalid, or unenforceable, the legality, validity and enforceability of the
remaining provisions, terms and conditions of this Agreement shall not be
affected thereby, and said illegal, unenforceable or invalid provision, terms or
condition shall be deemed not to be a part of this Agreement or such assignment.

     (d) This Agreement constitutes the entire agreement of VBP and Identix
relating to the subject matter hereof and fully supersedes any and all prior
agreements, or understandings, written or oral, between the Parties relating to
the subject matter hereof.



  (e)   Each Party represents and warrants to the other that this Agreement has
been duly authorized by such Party, and that upon execution of this Agreement by
the Parties, this Agreement shall be enforceable against such party in
accordance with its terms.

IN WITNESS WHEREOF, each Party hereby executes this Agreement as of December 14,
2004.

VASONA BUSINESS PARK

             
By
      By    

           

  Name:       Name:

  Title:       Title:
 
           
By
           

           

  Name:        
 
  Title:           IDENTIX INCORPORATED        
 
           
By:
           

           

  Name:        

  Title:        

5